Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 2/1/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-30 are allowed.

Reason for Allowance
The present invention is directed to a system of variable size physical sidelink control channel and aggregation.
Each independent claim identifies the uniquely distinct features, particularly:
each different aggregation level of the plurality of aggregation levels being associated with a different, particular number of time-frequency resources dedicated for the PSCCH and a different, particular modulation and coding scheme (MCS) used for modulating and coding sidelink control information (SCI) in the PSCCH;
receiving SCI in the time-frequency resources associated with the aggregation level; and
of the PSCCH associated with the determined aggregation level, the decoding being based on the particular MCS associated with the determined aggregation level.

The closest prior art:
Yasukawa (US 20180234220 A1) discloses a method for sidelink resource allocation in multi radio access technology (RAT) networks (Fig 1-12).
Seo (US 20170367087 A1) disclose a method for sidelink resource allocation in device-to-device (D2D) communication systems (Fig 1-61B).
Kim (US 20170295601 A1) discloses a method for device-to-device communication in a wireless communication system.

All the prior art disclose conventional system of variable size physical sidelink control channel and aggregation, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473